CALOGERO, J.,
dissents from the action of the Court. The Court of Appeal can hardly respond to relator’s request which, meritorious or not, is directed exclusively to this Court’s discretionary authority under C.Civ.P. art. 158. We should act on the application and either grant the writ or deny it with direction to applicant to proceed further in the district court under C.Civ.P. art. 151 et seq. for recusal of the trial judge.
Furthermore, and this is not disputed by the majority herein, the trial judge has an obligation before reconvening for further trial in this matter, to respond to relator’s motion for recusal by either recusing himself or referring the motion to another judge as provided by law for a hearing on the motion. C.Civ.P. art. 154, 155, 156.